Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10845484. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of instant application is broader than claim 1 of Patent 10845484.
Instant application
Claim 1
Patent 10845484
Claim 1
1. A point cloud colorization method with real-time 3D visualization, comprising:
  A point cloud colorization system with real-time 3D visualization, 
comprising: a processor;  a memory coupled to said processor;  and, a display 
coupled to said processor and to said memory; wherein said processor is 
configured to:


to store a point cloud comprising a plurality of points;

displaying a 3D view window that corresponds to a view of the 3D point cloud from a viewpoint, wherein said viewpoint is modifiable by a user;
display the point cloud in a 3D view window on the display;
performing a projection of the 3D point cloud onto a 2D plane to form a projected 3D point cloud comprising a plurality of projected points, wherein each 3D point of the plurality of 3D points corresponds to a projected point of the plurality of projected points;
project the point cloud 
onto a 2D plane to form a projected point cloud comprising a plurality of 
projected points; 
displaying the projected 3D point cloud on a 2D view window;
display the projected point cloud in a 2D view window on the display; 

receive a region of the 2D view window selected by a user; 


receive a color selected by the user;

display in the 2D view window the selected region 
in the selected color;

display in the 3D view window at least one point in the 
point cloud using the selected color. 





Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10353073. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of instant application is broader than claim 1 of Patent 10353073.
Instant application
Claim 1
Patent 10353073
Claim 1
A point cloud colorization method with real-time 3D visualization, comprising:
  A point cloud colorization system with real-time 3D visualization, 
comprising: a processor;  a memory coupled to said processor;  and, a display 
coupled to said processor and to said memory; wherein said processor is 


obtain a 3D point cloud comprising a plurality of 3D points;  

displaying a 3D view window that corresponds to a view of the 3D point cloud from a viewpoint, wherein said viewpoint is modifiable by a user;
display a 3D view window on said display that corresponds to a view of said 3D 
point cloud from a viewpoint, wherein said viewpoint is modifiable by a user;  

performing a projection of the 3D point cloud onto a 2D plane to form a projected 3D point cloud comprising a plurality of projected points, wherein each 3D point of the plurality of 3D points corresponds to a projected point of the plurality of projected points;
perform a projection of said 3D point cloud onto a 2D plane to form a projected 
3D point cloud comprising a plurality of projected points, wherein each 3D 
point of said plurality of 3D points corresponds to a projected point of said 
plurality of projected points;  

displaying the projected 3D point cloud on a 2D view window;
display said projected 3D point cloud on a 2D view window on said display;  


accept a region drawn on said 2D view window by said user;  accept a color 


modify said 2D view window to show said region in said color;  

update said 3D 
view window to when each 3D point of said plurality of 3D points has a 
corresponding projected point in said region, and when said each 3D point is 
visible from said viewpoint,

display said each 3D point in said color, without 
updating said 3D point cloud to associate said color with said each 3D point. 





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (US patent publication: 20120327083, “Nishimura”) in view of Yuan et al. (US Patent 20120038751, “Yuan”).

Regarding claim 1, Nishimura (US patent publication: 20120327083) teaches, A point cloud colorization method with real-time 3D visualization, comprising
obtaining a 3D point cloud comprising a plurality of 3D points; (Nishimura, Refer to Fig.3 and [0031] creates a three-dimensional display window based on obtained a 3d point cloud having plurality of 3d points.)
displaying a 3D view window on the display that corresponds to a view of the 3D point cloud from a viewpoint, wherein the viewpoint is modifiable by a user; (Nishimura, Refer to Fig.3 and [0031] creates a three-dimensional display window based on obtained a 3d point cloud having plurality of 3d points and the 3d view window is displayed from a viewpoint which can be controlled by a user.)  
Nishimura doesn’t expressly teach, performing a projection of the 3D point cloud onto a 2D plane to form a projected 3D point cloud comprising a plurality of projected 
However, Yuan teaches, performing a projection of the 3D point cloud onto a 2D plane to form a projected 3D point cloud comprising a plurality of projected points, wherein each 3D point of the plurality of 3D points corresponds to a projected point of the plurality of projected points; display the projected 3D point cloud on a 2D view window on the display; (Yuan, ..[0092]…..The color of each point on the light source is determined by orthogonally projecting the 3D point cloud onto the plane and finding the color of the intersected points.  In the mathematical terms, if the coordinate of an original point in the point cloud is (X, Y, Z), with the origin as the center of the display surface, the 2D position of the intersected point is (X, Y).)
Nishimura and Yuan are analogous as they are from the field of processing of 3d point clouds.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Nishimura to have modified by performing a projection of the 3D point cloud onto a 2D plane to form a projected 3D point cloud comprising a plurality of projected points, wherein each 3D point of the plurality of 3D points corresponds to a projected point of the plurality of projected points; display the projected 3D point cloud on a 2D view window on the display for the purpose selecting a color of a point in 2D view and augmenting it and thereby perform an efficient colorization.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAPAS MAZUMDER/Primary Examiner, Art Unit 2616